1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 7149
2
     RASMUSSEN LAW P.C.
3    520 South Fourth Street
     Las Vegas, Nevada 89101
4    702-384-5563
     ctr@rasmussenlaw.com
5

6                                UNITED STATES DISTRICT COURT

7                                         DISTRICT OF NEVADA
8    UNITED STATES OF AMERICA,                       Case No.: 2:16-cr-00265-GMN-NJK
9
                   Plaintiff,
10                                                   STIPULATION AND ORDER TO
     vs.
11                                                   REOPEN SIEMER’S DETENTION
     JOHN SIEMER,                                    HEARING
12
                   Defendant
13

14                 COMES NOW, JOHN SIEMER, by and through his counsel, Chris T.

15   Rasmussen, Esq., and DAN SCHIESS, Assistant United States Attorney and hereby stipulates to
16
     request a detention hearing the week of March 9, 2020.
17
                   Counsel for Siemer requests a hearing on March 9, 2020, in the morning if
18

19
     possible as he is selecting a jury in Kingman Arizona at 1:30 pm. (Mountain Time).

20   Dated this 2nd day of March, 2020.

21

22

23
      By__/S//: CHRIS T. RASMUSSEN__                By_/S//: DAN SCHIESS
24    CHRIS RASMUSSEN                               DAN SCHIESS
25
      Counsel for John Siemer                       Assistant United States Attorney
                                                    Counsel for Plaintiff
26

27

28
     STIPULATION AND ORDER TO REOPEN SIEMER’S DETENTION HEARING - 1
1                               UNITED STATES DISTRICT COURT
2
                                    DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                   Case No.: 2:16-cr-00265-GMN-NJK
4
                  Plaintiff,
5
     vs.                                         STIPULATION AND ORDER TO
6                                                REOPEN SIEMER’S DETENTION
     JOHN SIEMER,                                HEARING
7

8                 Defendant

9

10   IT IS THEREFORE ORDERED: That the detention hearing will be held on the 9th day of

11   March 2020, at 9:30 A.M.
12
     DATED this ____day
                 3      of March, 2020.
13
                                            _______________________________________
14                                          Gloria M. Navarro, District Judge
                                            UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO REOPEN SIEMER’S DETENTION HEARING - 2
